PD-1215-13
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
December 30, 2014                                            Transmitted 12/30/2014 10:14:20 AM
                                                               Accepted 12/30/2014 11:16:21 AM
                                                                                   ABEL ACOSTA
                               NO. PD-1215-13                                              CLERK
                    IN THE CRIMINAL COURT OF APPEALS
                               AUSTIN, TEXAS
                             NO. 01-10-00341-CR
                      IN THE FIRST COURT OF APPEALS
                              HOUSTON, TEXAS

                       IN THE 178th DISTRICT COURT
                            HOUSTON, TEXAS
                           THE STATE OF TEXAS
                                                                        Petitioner
                                       v.

                             CAMERON MOON
                                                                     Respondent

                MOTION TO ISSUE THE MANDATE INSTANTER

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        Pursuant to Rule 18.1(c) of the Texas Rules of Appellate Procedure,

Respondent Cameron Moon files this motion to issue the mandate instanter.

                                       I.

        On July 31, 2013, the First Court of Appeals vacated Respondent’s

conviction and vacated the criminal case against him based on Respondent’s claim

that the juvenile court abused its discretion in transferring jurisdiction of

Respondent’s case to the adult criminal court of Harris County, Texas. This Court

affirmed the Court of Appeals’ decision in a 6-3 opinion on December 10, 2014.

The State’s motion for rehearing was due on December 26, 2014. TRCP 79.1. As
no motion was filed as of December 29, 2014, Respondent respectfully prays that

this Court issue the mandate in this matter instanter.

      TRAP 18.1(c) provides that the mandate “may be issued [immediately]

…for good cause on the motion of a party.” Here, Respondent has been in custody

since July 2008, for six and one half years after challenging the transfer hearing via

petition for writ of mandamus in 2009, before trial, citing insufficiency of the

evidence and an abuse of discretion by the juvenile court. The petition was denied

pursuant to Code of Criminal Procedure 44.47 which prohibits an interlocutory

appeal of a juvenile transfer. This Court has now found Respondent had good

cause to challenge the juvenile court’s abuse of discretion via its well-reasoned,

forty-one page opinion issued on December 10, 2014.

                                      PRAYER

      For these reasons, Respondent, Cameron Moon, prays that this Court grant

this motion and issue the mandate in this matter instanter.

                                              Respectfully submitted,

                                              /s/ Christene Wood_______
                                              David Adler
                                              State Bar No. 00923150
                                              Attorney at Law
                                              6750 West Loop South, Suite 120
                                              Bellaire, Texas 77401
                                              713-666-7576
                                              Email: davidadler1@hotmail.com
                                              Pro Bono

                                          2
    Of Counsel
    JACK G. CARNEGIE
    State Bar No. 03826100
    Strasburger & Price, LLP
    909 Fannin Street, Suite 2300
    Houston, Texas 77010-1036
    Telephone: (713) 951-5600
    Facsimile: (713) 951-5660
    Email: jack.carnegie@strasburger.com
    Pro Bono

    John L. Hagan
    State Bar No. 08684200
    Jackson, Gilmore & Dobbs
    3900 Essex, Suite 700
    Houston, Texas 77027
    Telephone: (713) 355-5028
    Facsimile: (713) 355-5001
    Email: JHagan@jgdpc.com
    Pro Bono

    Christene Wood
    Thompson Coe Cousins & Irons
    State Bar No. 24042188
    One Riverway, Suite 1400
    Houston, Texas 77056
    Telephone: (713) 403-8382
    Facsimile: (713) 403-8299
    Email: cwood@thompsoncoe.com
    Pro Bono




3
                      CERTIFICATE OF COMPLIANCE

      The undersigned attorney certifies that this computer-generated document
has a word count of 263 words, based upon the representation provided by the
word processing program that was used to create the document.

      Certified to this the 30th day of December 2014.

                                     /s/ Christene Wood
                                     D. Christene Wood

                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was
served on counsel for the State of Texas by electronic filing or certified mail,
return receipt requested, on this 30th day of December 2014.

   Dan McCrory
   Assistant District Attorney
   Harris County, Texas
   1201 Franklin, Suite 600
   Houston, Texas 77002

   Michelle Oncken
   Mary McFaden
   Lauren Byrne
   Assistant District Attorneys
   Harris County, Texas
   1201 Franklin, Suite 600
   Houston, Texas 77002

                                     /s/ Christene Wood
                                     Christene Wood




                                        4